Case 15-12249        Doc 61     Filed 04/16/19     Entered 04/16/19 12:54:15          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 12249
         Delores Wright

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/06/2015.

         2) The plan was confirmed on 07/16/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/20/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/20/2016, 03/31/2016, 02/15/2017, 11/15/2017.

         5) The case was Dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-12249             Doc 61           Filed 04/16/19    Entered 04/16/19 12:54:15                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $17,199.08
           Less amount refunded to debtor                                  $884.25

 NET RECEIPTS:                                                                                             $16,314.83


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,917.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $639.10
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,556.10

 Attorney fees paid and disclosed by debtor:                           $500.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 ACL Inc                                   Unsecured          35.00         35.00            35.00           0.00       0.00
 Asset Acceptance                          Unsecured         595.08           NA               NA            0.00       0.00
 Cavalry SPV I LLC Assignee of Capital O   Unsecured         232.00        257.32           257.32           0.00       0.00
 City of Chicago Department of Revenue     Unsecured      6,600.00       7,122.40         7,122.40           0.00       0.00
 City of Chicago Department of Water       Unsecured         467.58      2,268.24         2,268.24           0.00       0.00
 City of Chicago Department of Water       Secured           480.00      2,748.24           480.00        480.00        0.00
 Cook County Treasurer                     Secured        4,840.48     12,711.20          4,840.48      3,400.00        0.00
 Cook County Treasurer                     Secured        5,089.29     12,711.20          5,089.29      3,400.00        0.00
 Cook County Treasurer                     Unsecured           0.00      4,840.48         4,840.48           0.00       0.00
 Department Of Education                   Unsecured     45,840.00     66,690.81        66,690.81            0.00       0.00
 Falls Collection Service                  Unsecured         123.00           NA               NA            0.00       0.00
 Falls Collection Service                  Unsecured          60.00           NA               NA            0.00       0.00
 Illinois Dept of Revenue                  Unsecured         372.00           NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured         224.44      1,471.83         1,471.83           0.00       0.00
 Internal Revenue Service                  Priority          639.51      1,336.23         1,336.23           0.00       0.00
 Internal Revenue Service                  Unsecured          31.72         32.34            32.34           0.00       0.00
 JP Morgan Chase Bank NA                   Secured        8,000.00     10,525.36          8,000.00      4,478.73        0.00
 JP Morgan Chase Bank NA                   Secured       99,590.00     98,247.15        98,247.15            0.00       0.00
 Oklahoma College Assistance Program       Unsecured     31,916.00     31,618.82        31,618.82            0.00       0.00
 Peoples Energy Corp                       Unsecured      3,962.00       3,961.73         3,961.73           0.00       0.00
 Premier Bankcard                          Unsecured         475.68           NA               NA            0.00       0.00
 Professnl Acct Mgmt In                    Unsecured         185.00           NA               NA            0.00       0.00
 RJM Acquisitions LLC                      Unsecured         217.77           NA               NA            0.00       0.00
 Tsi/980                                   Unsecured         214.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-12249        Doc 61      Filed 04/16/19     Entered 04/16/19 12:54:15             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $98,247.15              $0.00              $0.00
       Mortgage Arrearage                                 $8,000.00          $4,478.73              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                 $10,409.77          $7,280.00              $0.00
 TOTAL SECURED:                                         $116,656.92         $11,758.73              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $1,336.23               $0.00             $0.00
 TOTAL PRIORITY:                                          $1,336.23               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $118,298.97               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,556.10
         Disbursements to Creditors                            $11,758.73

 TOTAL DISBURSEMENTS :                                                                     $16,314.83


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
